DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/02/2022 has been entered.  Claims 13-36 and 39 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 08/02/2022.
Claim Objections
Claims 19, 23 and 36 are objected to because of the following informalities:
Claim 19 has a redundant space immediately before the period at the end; 
Claim 23 has a redundant space immediately before the period at the end; 
Claim 36 has a redundant space immediately before the period at the end.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 recites the limitation "the first at least one opening means", which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not define a first at least one opening means.  For examination purposes, the limitation has been construed to be "the at least one first opening means".
	Claim 28 recites the limitation "the at least one closure and at least one opening element has an elongate or stretched or elongated shape", which renders the claim indefinite.  Claim 28 depends from claim 13.  First, claim 13 does not positively define a closure; therefore, it is unclear what closure Applicant is referring to.  Second, it is unclear whether the term "the" applies to "at least one opening element" in the expression or not.  If it does, the at least one opening element would lack antecedent basis in the claim, as claim 13 does not set forth "at least one opening element".  If it does not, it is unclear what structural feature(s) the at least one opening element has, as the original disclosure does not provide a standard for ascertaining the feature(s).  For examination purposes, the limitation has been construed to be "the at least one closure and opening element". 
The remaining claims each depend from a rejected base claim and are likewise rejected. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd (WO 2016/113548 A1) in view of Hexels (US 2017/0227331 A1).
	Regarding claim 13, Oldroyd discloses a protection clothing unit (an explosive ordnance disposal (EOD) suit; fig. 1; page 1, paras. 3, 7; claim 1) providing a ballistic protection function including a splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion (an EOD suit is capable of providing such protections), 
wherein the protection clothing unit is composed of at least one protection clothing piece (jacket 1 and trousers 2 comprising at least one clothing piece such as back panels 5, 6; figs. 1-2; page 1, para. 7; page 2, para. 1) having a protection function in relation to splinters or fragments that are caused by explosion (jacket 1 and trousers 2 for EOD use having such protection function), 
wherein the at least one protection clothing piece comprises at least one opening device (releasable fastenings 7 or 8; figs. 2-3; page 2, para. 1) for at least partial opening of the at least one protection clothing piece (figs. 2-3; page 2, para. 1), wherein the at least one opening device does at least not substantially comprise any components or component parts which release or configure secondary splinters or secondary fragments (fastenings 7 or 8 comprise flaps of a flexible material 9, 10 and a flexible cord, which exclude any hard material capable of releasing sharp pieces; page 2, para. 3, 5-6) and wherein the at least one opening device is configured such as to be optically or visually dissimilar to and distinguishable from the at least one protection clothing piece (the at least one opening device has visually distinguishable structural features from the at least one protection clothing piece; figs. 2-3; page 2, para. 1), wherein the at least one opening device does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics (fastenings 7 or 8 comprise flaps of a flexible material 9, 10 and a flexible cord, therefore do not have any component or component parts made of any hard materials; page 2, para. 3, 5-6),
wherein the at least one opening device comprises at least one first opening means (flap 9; figs. 2-4; page 2, paras. 1-2) and at least one second opening means (flap 10; figs. 2-4; page 2, paras. 1-2), wherein the at least one first opening means and the at least one second opening means configured to interact for providing a closure or connection state of the at least one opening device (figs. 2-4; page 2, paras. 1-2), 
wherein the at least one first opening means and the at least one second opening means each comprise a multiplicity of connection and receptacle elements (flaps 9, 10 each have a series of segments, wherein each segment comprising an aperture; see annotated fig. 4 and fig. 3; page 2, paras. 1-2) for receiving and guiding at least one closure and opening element (cord 11; referencing fig. 4; page 2, paras. 1-2, 6), 
wherein the connection and receptacle elements are each configured in a form of hollow elements (each segment of flaps 8, 10 comprising an aperture which is a hollow element; see annotated fig. 4 and fig. 3; page 2, paras. 1-2) and wherein the connection and receptacle elements are selected from a group of tubular segments (each segment comprising an aperture holding a flexible cord to thread through, so each segment can be considered as a tubular element; see annotated fig. 4) including sleeves, eyelets, and loop bands (see annotated fig. 4), and wherein the connection and receptacle elements each are composed of at least one material configured so as to be flexible which can be resilient (any suitable flexible material; page 2, para. 3), and 
wherein the at least one closure and opening element (the cord 11; figs. 3-4; page 2, para. 6) is configured so as to connect the at least one first opening means to the at least one second opening means (figs. 3-4; page 2, para. 6) is composed of a material configured so as to be flexible or flexural (figs. 3-4; page 2, para. 6) and wherein the at least one closure and opening element is selected from the group consisting of a thread, a yarn, a rope, and a cord (a cord; figs. 2-3; page 2, para. 6); 
wherein, in a closed state of the at least one opening device, the connection and receptacle elements of the at least one first opening means (apertured segments of flap 9; fig. 4) are, by means of the at least one closure and opening element (cord 11; fig. 4), interconnected to or unified with the connection and receptacle elements of the at least one second opening means (apertured segments of flap 10; fig. 4) in an alternating manner (two apertured segments in flap 9 alternating with two aperture segments in flap 10; see annotated fig. 4; page 2, paras. 1-2, 6). 
Oldroyd does not explicitly disclose wherein the protection clothing unit is a textile protection clothing unit, wherein the at least one protection clothing piece is at least one textile protection clothing piece, wherein the at least one protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments at least in portions or regions of the at least one textile protection clothing piece or does not comprise any components or component parts which release or configure secondary splinters or secondary fragments, wherein the at least one textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics.  However, Hexels teaches a protection clothing unit, which provides a ballistic protection function including a splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion, is a textile protection clothing unit (a textile item of clothing comprises zones formed from yarn 5, wherein the yarn inhibits the penetration of fragments; fig. 1; paras. 0194, 0198), wherein the protection clothing unit comprises or is composed of at least one textile protection clothing piece (at least a textile piece; fig. 1; para. 0198), wherein the at least one textile protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments at least in portions or regions of the at least one textile protection clothing piece or does not comprise any components or component parts which release or configure secondary splinters or secondary fragments (the textile piece is seamlessly formed from high-strength flexible yarn 5 in the form of UHMWPE; paras. 0198-0199; Applicant of the instant application also discloses that UHMWPE meets the claimed requirement in the original specification (page 58, ll. 10-31; page 59, ll. 1-4)), wherein the at least one textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics (the textile piece is formed from high-strength flexible yarn 5 in the form of UHMWPE, therefore does not comprise any other materials).  Oldroyd and Hexels are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein the protection clothing unit is a textile protection clothing unit, wherein the at least one protection clothing piece is at least one textile protection clothing piece, wherein the at least one protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments at least in portions or regions of the at least one textile protection clothing piece or does not comprise any components or component parts which release or configure secondary splinters or secondary fragments, wherein the at least one textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics, as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit against explosion as claimed to be a flexible textile material, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.    
Oldroyd does not explicitly disclose wherein the connection and receptacle elements each are composed of at least one material configured so as to be resilient, wherein said material of the connection and receptacle elements is selected from the group of soft plastics materials, rubber, natural rubbers, silicones, and combinations of thereof; and wherein the material of the at least one closure and opening element is selected from the group of soft plastics materials, rubber, natural rubbers, silicones, textile materials and combinations thereof.  However, Oldroyd does disclose wherein the connection and receptacle elements (flaps 9, 10) may comprise any suitably flexible material which can be resilient (page 2, para. 3); and wherein the at least one closure and opening element may be any elongate member capable of being threaded through the apertures and includes flexible cords (page 2, para. 6).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the suitable flexible materials for the connection and receptacle elements and the at least one closure and opening element as claimed for a ballistic protective clothing against explosion, thereby providing the at least one connection and receptacle elements as flexible and resilient, and the at least one closure and opening element as flexible or flexural, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07.
In view of the foregoing, the modified protection clothing unit would be a textile protection clothing formed of materials and configured in such a manner that the textile protection unit, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments or does not comprise any components or component parts which release or configure secondary splinters or secondary fragments.
Regarding claim 14, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the portions or regions of the at least one protection clothing piece which do not release or configure any secondary splinters or secondary fragments, in the worn or use state of the at least one protection clothing piece, are assigned to body portions having an increased risk of injury or having vital functions or organs or cover said body portions, wherein the body portions are selected from the group of (i) lower extremities; (ii) genitals as well as internal sexual organs; (iii) bladder and urogenital tract; (iv) perineal and anal region; lower abdomen comprising intestine, kidneys, spleen and liver; (vi) lateral torso with parts of the lung lobes; (vii) rear torso in the renal pelvis region and the spine; (viii) upper extremities and shoulder region; and (ix) neck and lower facial part (jacket 1 and trousers 2 are configured to wrap around the torso and limbs of the wearer; fig. 1; page 1, para. 7).
Regarding claim 15, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not explicitly disclose wherein the at least one protection clothing piece is configured in such a manner that the at least one protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the at least one protection clothing piece or does not comprise, across an entire area of the at least one protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments.  However, Hexels teaches wherein the at least one protection clothing piece is configured in such a manner that the at least one protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the at least one protection clothing piece or does not comprise, across the at least substantially entire area of the at least one protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein the at least one protection clothing piece is configured in such a manner that the at least one protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the at least one protection clothing piece or does not comprise, across an entire area of the at least one protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments, as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).
Regarding claim 16, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is configured as at least one of upper wear and underwear (jacket 1 and trousers 2; fig. 1; page 1, para. 7).
Regarding claim 17, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is configured so as to be in multiple parts (jacket 1 and trousers 2; fig. 1; page 1, para. 7).
Regarding claim 18, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit has or is composed of at least one protection clothing piece selected from a group of underpants, undershirts, pants, pullover-pants, overshirts, jackets, pullover-jackets, ponchos, overalls, socks, pullover shoes, gloves, collars, tubular wear, covers, hoods, hats, arm warmers, leg warmers and the combinations thereof (jacket 1 and trousers 2; fig. 1; page 1, para. 7).
Regarding claim 19, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit comprises at least two protection clothing pieces (back panels 5 and 6; figs. 1-3; page 2, para. 1), wherein the at least two protection clothing pieces are configured so as to be connectible to one another or to the protection clothing unit (figs. 1-3; page 2, para. 1).
Regarding claim 20, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is configured as at least one of upper wear and underwear (jacket 1 and trousers 2; fig. 1; page 1, para. 7) and additionally comprises at least one further protection clothing piece configured as one of a head protection, a face protection, a neck protection, a shoulder protection, an arm protection, a hand protection, a foot protection, a body protection, a torso protection, a genital protection, an anal protection and a leg protection (armored front plate 3 and helmet 4; fig. 1; page 1, para. 7).
Regarding claim 21, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the at least one opening device is configured in such a manner that the at least one opening device, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments composed of a non-textile material.  However, Oldroyd does disclose wherein the at least one opening device made of at least a flexible material (releasable fastenings 7 or 8 comprising flexible flaps 9, 10 and a flexible cord; figs. 2-3; page 2, para. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials of the at least one opening device as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using suitable material(s) for the at least one opening device so that wherein the at least one opening device is configured in such a manner that the at least one opening device, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, the at least one opening device does not release or configure any secondary splinters or secondary fragments composed of a non-textile material, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 22, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not explicitly disclose wherein the at least one opening device does not comprise any non-textile components nor any component parts which, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, release secondary splinters or secondary fragments.  However, Oldroyd does disclose wherein the at least one opening device made of at least a flexible material (releasable fastenings 7 or 8 comprising flexible flaps 9, 10 and a flexible cord; figs. 2-3; page 2, para. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials of the at least one opening device as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using suitable material(s) for the at least one opening device so that the at least one opening device does not comprise any non-textile components nor any component parts which, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, release secondary splinters or secondary fragments, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 23, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is capable of being opened or separated at least in portions along the at least one opening device (fastenings 7 and 8 are releasable to allow quick separation of flaps 9, 10; figs. 1-3; page 1, para. 7; page 2, para. 1).
Regarding claim 24, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the at least one opening device (releasable fastenings 7 or 8; figs. 2-3) is configured in such a manner that the protection clothing unit is capable of being opened or separated in a longitudinal direction (fastenings 7 and 8 are releasable to allow quick separation of flaps 9, 10 along a longitudinal direction of the cord; figs. 1-3; page 1, para. 7; page 2, para. 1).
Regarding claim 25, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the at least one opening device (releasable fastenings 7 or 8; figs. 2-3) is disposed along usual or predefined cutting or seam regions of the protection clothing unit (along a back seam; figs. 2-3; page 2, para. 1).
Regarding claim 26, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the at least one opening device (releasable fastenings 7 or 8; figs. 2-3) is, at least in portions, covered or overlapped by a textile cover material or element (at least by a portion of panel 5; see figs. 2-3).
Regarding claim 27, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the at least one opening device is configured so as to be optically or visually dissimilar to and distinguishable from a residual protection clothing piece in terms of color with respect to at least those regions of the at least one protection clothing piece that are contiguous to the at least one opening device.  However, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have configured the at least one opening device and a residual protection clothing piece contiguous to the at least one opening device with different colors, which will help the wearer to quickly locate the at least one opening device in an emergency to release the fastening thereby to remove the protection clothing unit when in an emergency.  Furthermore, a color difference cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Regarding claim 28, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the at least one closure and opening element has an elongate or stretched or elongated shape (an elongated member; page 2; para. 7).
Regarding claim 29, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the at least one closure and opening element is configured so as to be thread- shaped, yarn-shaped, rope-shaped or cord-shaped (a cord; page 2; para. 7).
Regarding claim 30, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not explicitly disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element.  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element (a textile item of clothing comprises zones formed from yarn 5, wherein the yarn inhibits the penetration of fragments; fig. 1; paras. 0194, 0198).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein a protection clothing unit comprises at least one textile planar splinter protection material or element, as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 31, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE).  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 32, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric.  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric (the textile piece is in the form of a knitted fabric; para. 0198).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protection clothing unit, as disclosed by Oldroyd, with wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric, as taught by Hexels, in order to provide a seamlessly knitted high-strength textile piece for effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).
Regarding claim 33, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric, wherein the knitted or crocheted fabric comprises a multiplicity of loops, on the one hand, and a multiplicity of binding elements with at least one binding element being different from said loops, on the other hand, wherein the at least one binding element being different from said loops is selected from the group consisting of loop straps, floats, wefts, inlays and filler yarns.  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric (the textile piece is in the form of a knitted fabric; para. 0198), wherein the knitted or crocheted fabric comprises a multiplicity of loops (the knitted fabric is a spacer fabric which comprising a multiplicity of loops; para. 0201), on the one hand, and a multiplicity of binding elements with at least one binding element (pile threads; para. 0201) being different from said loops, on the other hand, wherein the at least one binding element being different from said loops is selected from the group consisting of loop straps, floats, wefts, inlays and filler yarns (pile threads, which form inlays; para. 0201).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protection clothing unit, as disclosed by Oldroyd, with wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric, wherein the knitted or crocheted fabric comprises a multiplicity of loops, on the one hand, and a multiplicity of a multiplicity of binding elements with at least one binding element being different from said loops, on the other hand, wherein the at least one binding element being different from said loops is selected from the a consisting of loop straps, floats, wefts, inlays and filler yarns, as taught by Hexels, in order to provide a seamlessly knitted high-strength textile piece for effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).
Regarding claim 34, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element providing a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element providing a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 35, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit and the at least one protection clothing piece provides a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit including the and the at least one protection clothing piece as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element providing a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 36, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit comprises at least one further textile planar material or element (back panel 5; figs. 1-3; page 2, para. 1), wherein the further textile planar material or element, conjointly with at least one splinter protection planar material or element (back panel 6; figs. 1-3; page 2, para. 1), configures a basic area of the protection clothing unit (figs. 1-3; page 2, para. 1). 
Oldroyd does not explicitly disclose the basic area of the protection clothing unit is a single-layer.  However, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have configured the number of layers of the basic area of the protection clothing unit, to be a single layer, since using a single textile layer as a basic area for a clothing unit has been a common practice in the art because of minimal time and material cost compared with a multilayer structure.
Regarding claim 39, Oldroyd discloses a protection clothing unit (an explosive ordnance disposal (EOD) suit; fig. 1; page 1, paras. 3, 7; claim 1) providing a ballistic protection function including a splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion (an EOD suit is capable of providing such protections), 
wherein the protection clothing unit comprises or is composed of at least one textile protection clothing piece (jacket 1 and trousers 2 comprising at least one clothing piece such as back panels 5, 6; figs. 1-2; page 1, para. 7; page 2, para. 1) having a protection function in relation to splinters or fragments that are caused by explosion (jacket 1 and trousers 2 for EOD use having such protection function), 
wherein the at least one textile protection clothing piece (releasable fastenings 7 or 8; figs. 2-3; page 2, para. 1) comprises at least one opening device for at least partial opening of the at least one protection clothing piece (figs. 2-3; page 2, para. 1), wherein the at least one opening device does at least not substantially comprise any components or component parts which release or configure secondary splinters or secondary fragments (fastenings 7 or 8 comprise flaps of a flexible material 9, 10 and a flexible cord, which exclude any hard material capable of releasing sharp pieces; page 2, para. 3, 5-6) and wherein the at least one opening device is configured such as to be optically or visually dissimilar to and distinguishable from the at least one textile protection clothing piece (the at least one opening device has visually distinguishable structural features from the at least one protection clothing piece; figs. 2-3; page 2, para. 1), wherein the at least one opening device do not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics (fastenings 7 or 8 comprise flaps of a flexible material 9, 10 and a flexible cord therefore do not have any component or component parts made hard materials; page 2, para. 3, 5-6), 
wherein the at least one opening device comprises at least one first opening means (flap 9; figs. 2-4; page 2, paras. 1-2) and at least one second opening means (flap 10; figs. 2-4; page 2, paras. 1-2), wherein the at least one first opening means and the at least one second opening means configured to interact for providing a closure or connection state of the at least one opening device (figs. 2-4; page 2, paras. 1-2), 
wherein the at least one first opening means and the at least one second opening means each comprise a multiplicity of connection and receptacle elements (flaps 9, 10 each have a series of segments, wherein each segment comprising an aperture; see annotated fig. 4 and fig. 3; page 2, paras. 1-2) for receiving and guiding at least one closure and opening element (cord 11; referencing fig. 4; page 2, paras. 1-2, 6), 
wherein the connection and receptacle elements are each configured in a form of hollow elements (each segment of flaps 8, 10 comprising an aperture which is a hollow element; see annotated fig. 4 and fig. 3; page 2, paras. 1-2) and wherein the connection and receptacle elements are selected from a group of a group of tubular segments (each segment comprising an aperture holding a flexible cord to thread through, so each segment can be considered as a tubular element; see annotated fig. 4) including sleeves, eyelets, and loop bands (see annotated fig. 4), and wherein the connection and receptacle elements each comprise or are composed of at least one material configured so as to be flexible or flexural (the flaps 9, 10 are made of a flexible material; page 2, para. 3), and 
wherein the at least one closure and opening element (the cord 11; figs. 3-4; page 2, para. 6) is configured so as to connect the at least one first opening means to the at least one second opening means (figs. 3-4; page 2, para. 6) and is composed of a material configured so as to be flexible or flexural (figs. 3-4; page 2, para. 6), and wherein the at least one closure and opening element is selected from the group consisting of a thread, a yarn, a rope, and a cord (a cord; figs. 2-3; page 2, para. 6), 
wherein, in a closed state of the at least one opening device, the connection and receptacle elements of the at least one first opening means (apertured segments of flap 9; fig. 4) are, by means of the at least one closure and opening element (cord 11; fig. 4), interconnected to or unified with the connection and receptacle elements of the at least one second opening means (apertured segments of flap 10; fig. 4) in an alternating manner (two apertured segments in flap 9 alternating with two aperture segments in flap 10; see annotated fig. 4; page 2, paras. 1-2, 6).  
Oldroyd does not explicitly disclose wherein the protection clothing unit is a textile protection clothing unit, wherein the at least one protection clothing piece is at least one textile protection clothing piece, wherein the at least one protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the at least one textile protection clothing piece or does not comprise, across an entire area of the at least one textile protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments.  However, Hexels teaches a protection clothing unit, which provides a ballistic protection function including a splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion, is a textile protection clothing unit (a textile item of clothing comprises zones formed from yarn 5, wherein the yarn inhibits the penetration of fragments; fig. 1; paras. 0194, 0198), wherein the protection clothing unit comprises or is composed of at least one textile protection clothing piece (at least a textile piece; fig. 1; para. 0198), wherein the at least one protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the at least one textile protection clothing piece or does not comprise, across an entire area of the at least one textile protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments (the textile piece is seamlessly formed from high-strength flexible yarn 5 in the form of UHMWPE; paras. 0198-0199; Applicant of the instant application also discloses that UHMWPE meets the claimed requirement in the original specification (page 58, ll. 10-31; page 59, ll. 1-4)), wherein the at least one textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics (the textile piece is formed from high-strength flexible yarn 5 in the form of UHMWPE, therefore does not comprise any other materials).  Oldroyd and Hexels are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein the at least one protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the at least one textile protection clothing piece or does not comprise, across an entire area of the at least one textile protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments, wherein the at least one textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics, as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit against explosion as claimed to be a flexible textile material, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. 
Oldroyd does not explicitly disclose wherein said material of the connection and receptacle elements is selected from the group of soft plastics materials, rubber, natural rubbers, silicones, and combinations of thereof; and wherein the material of the at least one closure and opening element is selected from the group of soft plastics materials, rubber, natural rubbers, silicones, textile materials and combinations thereof.  However, Oldroyd does disclose wherein the connection and receptacle elements (flaps 9, 10) may comprise any suitably flexible material (page 2, para. 3); and wherein the at least one closure and opening element may be any elongate member capable of being threaded through the apertures and includes flexible cords (page 2, para. 6).   Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected suitable flexible materials for the connection and receptacle elements and the at least one closure and opening element as claimed for a ballistic protective clothing against explosion, thereby providing the at least one connection and receptacle elements as flexible and resilient, and the at least one closure and opening element as flexible or flexural, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
In view of the foregoing, the modified protection clothing unit would be a textile protection clothing formed of materials and configured in such a manner that the textile protection unit, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments or does not comprise any components or component parts which release or configure secondary splinters or secondary fragments.

    PNG
    media_image1.png
    301
    830
    media_image1.png
    Greyscale


Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 08/02/2022 have been fully considered and addressed as follows.
Applicant Remarks: Applicant asserts that no flap in Oldroyd is a tubular segment required to be resilient, the word "sleeve" does not appear within the 4-corners of the specification or claims; thus, Oldroyd fails to teach connection and receptacle elements selected from a group of tubular segments including sleeves, eyelets, and loop bands configured so as to be flexible and resilient.
Examiner's response: Examiner respectfully disagrees.  First, Applicant's attention is directed to the newly modified grounds of rejection in the Office Action with respect to "tubular segment".  In addition, claimed terms or limitations, such as "sleeve", need not be expressly suggested in any one or all of the references.  The structural feature of the connection and receptacle elements as disclosed by Oldroyd (see annotated fig. 4) meets the claimed requirements of the instant application.  Further, with respect to the claimed limitation "resilient", Oldroyd clearly states that the flaps can be made of any suitable flexible material which encompasses resilient materials.  With this in mind, one of skill of the art would have selected a resilient material as a suitable flexible material for the flaps.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Applicant Remarks: Applicant asserts that Oldroyd does not disclose wherein in a closed state of the at least one opening device, the connection and receptacle elements of the at least one first opening means are, by means of the at least one closure and opening element, interconnected to or unified with the connection and receptacle elements of the at least one second opening means in an alternating manner.
Examiner's response: Examiner respectfully disagrees.  Per the Merriam-Webster Dictionary, the term "alternate" has a definition of "occurring or succeeding by turns".  Therefore, an alternating manner does not only mean a first element (1) alternating with a second element (2) in an 1-2-1-2 manner, but also encompasses different alternating manners such as 1-1-2-2-1-1-2-2 or 1-1-1-2-2-2-1-1-1-2-2-2.  The Oldroyd's teaching meets the current claimed requirements of the instant application (see annotated fig. 4).  
Applicant Remarks: Applicant asserts that the neither of cited references recognize the problem caused by secondary splinters and secondary fragments generated by hard components of the protective clothing; as a result, there can be no motivation for one skilled in art to solve this unknown problem by any action suggested by the Office Action.
Examiner's response: Examiner respectfully disagrees.  There is no such requirement that a cited reference must expressly address the same problem as a claimed invention.  In the current case, the base reference Oldroyd discloses that all the components of a quick releasable EOD suit can be formed of flexible materials, as discussed throughout the Office Action.  In an effort of further improvement, one of ordinary skill of the art would make reasonable modifications to Oldroyd's invention when there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, instead of solving any unknown problem as Applicant argued.  In other word, the obviousness suggested by the Office Action is not intended to solve the problem as brought up by the instant application, but a reasonable modification to the base reference.
Applicant Remarks: Applicant asserts that the Office Action has used "common sense" to supply missing claim limitations.
Examiner's response: Examiner respectfully disagrees.  Applicant has referred to dependences on "common sense" for a plurality of choice of materials.  This argument has been addressed in previous office actions.  Again, Oldroyd has set forth that all the components of a quick releasable EOD suit can be formed of flexible materials.  As such, the problem for one of ordinary skill of the art is selection of specific flexible materials.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732